UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6933



GREGORY SCOTT,

                                             Plaintiff - Appellant,

          versus


MICHAEL W. MOORE, Director, SCDC; WILLIAM D.
CATOE; ROBERT E. WARD, Warden; PHILLIP E.
MCLEOD, Associate Warden; ROLAND MCFADDEN,
Associate Warden; JAMES SMITH; JAMES STUCKEY,
Major; LINDA BOBO; PHOEBE B. JOHNSON, Warden;
STEPHEN R. CLAYTON; FELICIA OGUNVILIE; JAMES
R. SEWELL, Major; ANDREW RILEY, Major,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Charles E. Simons, Jr., Senior Dis-
trict Judge. (CA-99-721-3-6BC)


Submitted:   September 30, 1999           Decided:   October 8, 1999


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gregory Scott, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Gregory Scott filed an untimely notice of appeal of the dis-

trict court’s order dismissing his complaint without prejudice. We

dismiss for lack of jurisdiction.    The time periods for filing no-

tices of appeal are governed by Fed. R. App. P. 4.    These periods

are "mandatory and jurisdictional."    Browder v. Director, Dep't of

Corrections, 434 U.S. 257, 264 (1978) (quoting United States v.

Robinson, 361 U.S. 220, 229 (1960)).   Parties to civil actions are

accorded thirty days within which to file in the district court

notices of appeal from judgments or final orders.    Fed. R. App. P.

4(a)(1).   This appeal period may be extended under Fed. R. App. P.

4(a)(5) or reopened under Fed. R. App. P. 4(a)(6).

     The district court entered its order on April 29, 1999;

Scott's notice of appeal was improperly filed in the South Carolina

Court of Appeals on June 30, 1999, which was beyond the thirty-day

appeal period.   Scott's failure to note a timely appeal or obtain

an extension of the appeal period leaves this court without juris-

diction to consider the merits of his appeal. We therefore dismiss

the appeal.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the Court and argument would not aid the decisional process.



                                                          DISMISSED




                                 2